DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed 02/08/21. The amendments made to the claims have overcome the objections previously set forth in the office action mailed 10/06/20 but do not place the application in condition for allowance for the reasons set forth below. Claims 1-20 are pending. 
Response to Arguments
Applicant’s arguments filed 02/08/21 with respects to claims 1-20 have been considered but moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alon et al., US20100049313A1, herein Alon.
Re. claim 1, Alon discloses a device 300 (Fig. 30-37) for controlled delivery of a stent ([0003], the device is used to control/position a stent), comprising: 
a handle 308;
an elongate inner member 326 (Fig. 36) having a proximal end and a distal end (the proximal and distal ends of the inner member 326), the inner member disposed distal to the handle and configured to extend within a lumen of the stent (Fig. 36 shows the inner member 326 extends within a lumen of the stent 12, and inner member 36 is disposed distal to the handle):
a constraining sheath 322 (Fig. 30) having a proximal end and a distal end (the proximal and distal ends of the sheath 332), the sheath extending about the inner member and operable with the inner member to constrain the stent therebetween (Fig. 36 shows that the constraining sheath 322 disposed over the inner member 326 and Fig. 30 shows the sheath 322 compresses the stent 12 within its body); and
a deployment assembly (combination of 312/316, Fig. 35) disposed within the handle 310 (Fig. 8), comprising: 
an elongate deployment member 312 having a proximal end, a distal end, and a deployment axis extending therealong (the proximal and distal ends and the axis of 312). the distal end of the deployment member 312 coaxially connected to the proximal end of the constraining sheath 322 (See Fig. 31), wherein the assembly 312/316 is operable to translate the elongate deployment member in incremental steps along the deployment axis in a first direction to at least partially deploy the stent, and is operable to translate the deployment member in incremental steps along the deployment axis in a second direction to at least partially constrain the stent ([0131], longitudinal movement of the deployment member 312 causes the sheath 322 to move longitudinally along the axis of the sheath 322 in both proximal direction (first direction) to deploy the stent 12 or distal direction (second direction) to constrain the stent 12, indicated by double-headed arrow 330 in FIG. 30) .
Re. claim 9, Alon further discloses wherein translating the elongate deployment 312 member in the first direction (proximally) at least partially deploys the stent from within the sheath 312 ([0131], when the deployment member 312 moves in a proximal direction, the sheath 322 also moves in a proximal direction (first direction) and expose the stent 12 for deployment).
Re. claim 12, Alon discloses a device 300 (Fig. 30-37) system for controlled stent delivery comprising: 
a self-expanding stent 12; 
an elongate inner member 326 (Fig. 36) having a proximal end and a distal end (the proximal and distal ends of the inner member 326), the inner member disposed distal to the handle and configured to extend within a lumen of the stent (Fig. 36 shows the inner member 326 extends within a lumen of the stent 12, and inner member 36 is disposed distal to the handle): 
a constraining sheath 322 (Fig. 30) having a proximal end and a distal end (the proximal and distal ends of the sheath 332), the sheath extending about the inner member and operable with the inner member to constrain the stent therebetween (Fig. 36 shows that the constraining sheath 322 disposed over the inner member 326 and Fig. 30 shows the sheath 322 compresses the stent 12 within its body); and 
a handle 308 containing a deployment assembly 312/314 (Fig. 35), the deployment assembly comprising: an elongate deployment member 312 having a proximal end, a distal end, and a deployment axis extending therealong (the proximal and distal ends and the axis of 312), the distal end of the deployment member 312 connected to and coaxial with the proximal end of the constraining sheath 322, wherein the assembly is operable to translate the deployment member 312 in incremental steps along the deployment axis in a first direction 314 to at least partially deploy the stent, and is operable to translate the deployment member in incremental steps along the deployment axis in a second direction along the rack 314 to at least partially constrain the stent ([0131], longitudinal movement of the deployment member 312 causes the sheath 322 to move longitudinally along the axis of the sheath 322 (which also the deployment axis) in both proximal direction (first direction) to deploy the stent 12 or distal direction (second direction) to constrain the stent 12, indicated by double-headed arrow 330 in FIG. 30) .
Re. claim 17, Alon discloses a method of delivering a stent comprising: 
inserting a stent 12 into a patient to a deployment location ([0013], the device including a stent to be inserted into the patient’s vasculature toward an implantation site), the stent 12 disposed on an inner member 326 and constrained within a sheath 322 (Fig. 36 shows the inner member 326 extends within a lumen of the stent 12, and inner member 326 is disposed distal to the handle), the sheath 322 having a proximal end connected to an end of an elongate deployment member 312 (Fig. 30-36, the proximal end of the sheath 322 connected to the elongate deployment member via the shaft 304), the deployment member 312 extending along a deployment axis (the axis of the deployment member 312); and 
at least partially retracting the sheath 322 proximally from about the stent 12 in incremental strokes (See Fig. 36-37, the heart valve 10 comprises stent 12 is being exposed after the sheath 322 proximally retracted in incremental strokes), which corresponds to proximal movement of the deployment member 312 along a rack 314 (See Fig. 30-31), wherein a single stroke retracts the sheath 322 a distance less than a length of the stent 12 (See Fig. 30-31 or 36-37, the sheath 322 is being retracted proximally in a distance (as shown in Capture 1 below) less than a length of the stent 12 because a partial of the entire length of the stent (as shown in Fig. 31) is still enclosed inside the sheath 322).

    PNG
    media_image1.png
    446
    677
    media_image1.png
    Greyscale

Re. claim 18, Alon discloses wherein retracting the sheath 322 from about the stent 12 further comprises moving the rack proximally along an axis parallel to the deployment axis (the axis of the rack 14 is parallel or almost overlapping with the deployment axis, [0131], longitudinal movement of the rack 314 causes the longitudinal movement of the sheath 322 (longitudinal movements meaning translating between distal and proximal ends)), and wherein the rack communicates with one or more gears 348/350 (Fig. 35) to transfer the proximal movement of the rack 314, through rotation of the gears, to the proximal movement of the deployment member 312 ([0131]-[0133], rotation of the gears 348/350 cause movement of the deployment member 312 and rack 314 longitudinally in order to retract or advance the sheath 322).
Re. claim 19, Alon further discloses at least partially reconstraining the stent within the sheath in incremental strokes, which correspond to a distal movement of the deployment member along the deployment axis, wherein a single stroke reconstrains the stent within the sheath a distance less than a length of the stent (Fig. 30, [0131], [0134] longitudinal movement of the deployment member 312 causes the sheath 322 to move longitudinally along the axis of the sheath 322 in both proximal direction (first direction) to partially deploy the stent 12 or distal direction (second direction) to constrain the stent 12, indicated by double-headed arrow 330 in FIG. 30. And the distance that the sheath being retracted or advanced is the same which is less than the length of the stent 12).
Allowable Subject Matter
Claims 2-8 and 10-11, 13-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2-8 and 10-11, the prior arts fail to disclose, teach, or suggest the device for controlled delivery of a stent as claimed including the combination of the handle, the elongate inner member, the constraining sheath, the deployment assembly which further includes the elongate deployment member and wherein the deployment assembly further comprises: a drive gear configured to engage the elongate deployment member; a drive shaft having a drive shaft axis perpendicular to the deployment axis, the drive shaft axially disposed through and coupled to the drive gear; a first gear axially disposed about and coupled to the drive shaft; a second gear axially disposed about and coupled to the drive shaft, the second gear spaced apart from the first gear along the drive shaft axis; a reversing gear in communication with the second gear; and a rack configured to alternately engage the first gear and the reversing gear.
Regarding claims 13-16, the prior arts fail to disclose, teach, or suggest the system for controlled stent delivery as claimed including the combination of the self-expanding stent the elongate inner member, the constraining sheath, the handle containing the deployment assembly which further includes the elongate deployment member and wherein the deployment assembly further comprises: a drive gear configured to engage the elongate deployment member; a drive shaft, having a drive shaft axis perpendicular to the deployment axis, the drive 
Regarding claim 20, the prior arts fail to teach, or suggest the method of delivering a stent as claimed including the combination of inserting a stent, the stent disposed on an inner member, and constrained within a sheath, the sheath having a proximal end connected to an end of an elongate deployment member, the deployment member extending along a deployment axis; and at least partially retracting the sheath proximally from about the stent in incremental strokes, which corresponds to proximal movement of the deployment member along a rack, wherein a single stroke retracts the sheath a distance less than a length of the stent, wherein retracting the sheath from about the stent further comprises moving the rack proximally along an axis parallel to the deployment axis, and wherein the rack communicates with one or more gears to transfer the proximal movement of the rack, through rotation of the gears, to the proximal movement of the deployment member, at least partially reconstraining the stent within the sheath in incremental strokes, which correspond to a distal movement of the deployment member along the deployment axis, wherein a single stroke reconstrains the stent within the sheath a distance less than a length of the stent, AND wherein reconstraining the stent within the sheath further comprises moving the rack proximally along the axis parallel to the deployment axis, and wherein the rack communicates with one or more gears to transfer the proximal movement of the rack, through rotation of the gears, to the distal movement of the deployment member.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
/U.N.V/
Examiner
Art Unit 3771